Exhibit 10.131

PROMISSORY NOTE

$          

December 31, 2001

 

          FOR VALUE RECEIVED, the undersigned, Alterra Healthcare Corporation ,
a Delaware Corporation (" Borrower "), hereby promises and agrees to pay to the
order of Manor Care, Inc., a Delaware corporation (hereinafter referred to as
"Lender," which term shall mean the holder at any particular time of this Note),
the original principal sum of _________ Dollars ($__________), or so much
thereof as may be outstanding from time to time, together with interest as
hereinafter provided. This Note is one of several Promissory Notes
(collectively, the "Senior Notes") dated the date hereof and originally issued
by Borrower pursuant to Section 4 of that certain Settlement Agreement and
Mutual Release dated as of December 31, 2001, between Borrower, Manor Care,
Inc., and certain of their respective affiliates.



         From the date hereof until this Note is paid in full, all principal and
all accrued and unpaid interest hereunder, compounded semi-annually as of each
July 1 and January 1, shall bear interest at the rate of nine percent (9.0%) per
annum (the "Interest Rate"), except that upon the occurrence and during the
continuance of an Event of Default (as hereinafter defined), such amounts shall
bear interest at the rate of eleven percent (11.0%) per annum, compounded
semi-annually as of each July 1 and January 1 (the "Default Rate").



          Subject to any earlier acceleration of this Note, interest accrued
during the first year after the date hereof ("First Year Accrued Interest")
shall not be payable until the Maturity Date. Commencing on the date which is
eighteen (18) months after the date hereof, and thereafter on each June 30, and
December 31, until the Maturity Date, Borrower shall pay to Lender all accrued
but unpaid interest hereunder (other than the First Year Accrued Interest). On
December 31, 2006 (the "Maturity Date"), Borrower shall pay to Lender all
principal and accrued and unpaid interest hereunder (including the First Year
Accrued Interest).



          Interest shall be computed based on the premise that a year contains
twelve (12) thirty (30) day months and 360 days. Interest for a partial month
shall be charged on the actual number of days elapsed.



          The principal and interest on this Note shall be payable in
immediately available funds in lawful money of the United States which shall be
legal tender for public and private debts at the time of payment. Any payment by
other than immediately available funds, which Lender, at its option, elects to
accept, shall be subject to collection, and interest shall continue to accrue
until the funds by which payment is made are available to Lender for its use.



          All payments hereunder shall be payable to the order of original
Lender in accordance with the Wiring Instructions on Exhibit A attached hereto
and incorporated herein, or at such place, in such manner, and to such person as
shall be designated in writing from time to time by Lender or, with respect to
any subsequent holder of this Note, at such place as is designated in the
instrument of assignment of this Note to such holder or as otherwise designated
by such holder in writing to this Borrower. All payments shall be applied first
to expenses and fees, then to interest and then to principal.





--------------------------------------------------------------------------------




          This Note may be prepaid in whole or in part at any time without
penalty upon no less than five (5) days prior written notice. Partial
prepayments shall be applied to principal and shall not postpone the due date of
any subsequent payments unless Lender shall otherwise agree in writing.



          If any payment of principal and/or interest is not paid within
five (5) days after its due date, Borrower agrees to pay to Lender as a late
charge, and in addition to the amount of such payment, a sum equal to five
percent (5%) of the amount of such delinquent payment.



          Borrower promises to pay all costs incurred by Lender in connection
with the enforcement of any provision of this Note or any amendment, waiver,
modification or supplement hereto, or in the protection of, realization upon, or
collection of this Note, or for the enforcement of any guaranty hereof,
regardless of whether suit is filed hereon. Such costs shall include, but not be
limited to, the reasonable fees and expenses of its outside counsel and, in the
case of salaried counsel employed by the Lender, the cost (as reasonably
determined by the Lender) of the services of such counsel calculated on an
hourly basis.



          In no event shall the amount of interest due or payable hereunder
exceed the maximum amount of interest allowed by applicable law or otherwise
violate applicable law, and in the event any payment is made which exceeds such
maximum lawful amount, then the amount of such excess sum shall be credited as a
payment of principal. It is the express intent hereof that Borrower shall not
pay and Lender shall not receive, directly or indirectly, interest in excess of
what may lawfully be paid by Borrower under applicable law.



          Borrower hereby represents and warrants that the execution and
delivery of this Note does not violate any of the terms and provisions of the
organizational documents of Borrower, or of any agreement, judgment, decree, or
other instrument to which Borrower is a party, by which Borrower is bound, or
which binds any of Borrower's assets.



          This Note shall be unsecured, but Lender's priority under this Note
shall be not less than pari passu with the priority of any other unsecured
creditor of Borrower, including, without limitation, any holder of partially
secured debt of Borrower as to the portion of such debt which is unsecured
(i.e., said portion thereof as would remain unpaid after the security therefor
has been fully applied and exhausted (such as a deficiency judgment)).



          Any of the following shall constitute an "Event of Default" hereunder:
(a) Borrower's failure to pay any amount due as herein agreed within five (5)
days after its due date; (b) the dissolution or termination of existence of
Borrower; (c) if any representation and warranty of Borrower contained herein
shall have been untrue when made; (d) the occurence of any of the following
events: (i) Borrower makes a general assignment or general arrangement for the
benefit of creditors, (ii) a petition for adjudication of bankruptcy or for
reorganization or rearrangement is filed by Borrower, (iii) a petition for
adjudication of bankruptcy or for reorganization or rearrangement is filed
against Borrower and is not dismissed within 90 days, (iv) a trustee or receiver
is appointed to take possession of substantially all of Borrower's assets and
possession is not restored to Borrower within 60 days, or (v) substantially all
of Borrower's assets are subjected to attachment, execution or other judicial
seizure which is not discharged within 60 days; or (e) default by Borrower in
payment of amounts due Lender under any other notes held by Lender and
originally issued by Borrower pursuant to or in connection with that certain
Settlement Agreement, Mutual Release and Assignment dated as of December 31,
2001, between Borrower, Manor Care, Inc., Health Care and Retirement Corporation
of America, HCR/Alterra Development, LLC, Margolick Financial Group LP, certain
Delaware limited partnerships and limited partners thereof. Upon the occurrence
of any Event of Default, the entire unpaid balance of this Note or any extension
or renewal thereof shall, at the option of the Lender, become immediately due
and payable without notice or demand.



-2-

--------------------------------------------------------------------------------




          Upon the occurrence and during the continuance of an Event of Default,
the Lender is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set-off and apply any and all indebtedness
at any time owing by the Lender or any direct or indirect subsidiary of the
Lender to or for the credit of the account of the Borrower against any and all
of the obligations of the Borrower now or hereafter existing under this Note or
otherwise irrespective of whether the Lender shall have made any demand under
this Note and although such obligations may be unmatured. The Lender agrees
promptly to notify the Borrower after any such set-off and application, provided
, that, the failure to give such notice shall not affect the validity of such
set-off and application. Although the Lender may in its discretion take any act
to confirm, indicate, or otherwise evidence a set-off, such act shall not be
deemed to be necessary for an effective set-off. The rights of the Lender under
this paragraph are in addition to other rights and remedies (including, without
limitation, other rights of set-off), which the Lender may have.



          Except as otherwise expressly set forth herein, the Borrower and all
endorsers, guarantors, and sureties of this Note (collectively the "Obligors")
severally (a) waive all applicable exemption rights, whether under the laws of
Delaware or otherwise, and also waive demand, presentment for payment, notice of
nonpayment, protest, notice of protest, notice of acceleration, and diligence in
collecting this Note, (b) agree to the release of any party primarily or
secondarily liable hereon and agree that it will not be necessary for any holder
hereof, in order to enforce payment of this Note by any party, to first
institute suit against any other Obligor, and (c) consent to any one or more
extensions or postponements of time of payment of this Note on any terms or any
other indulgences with respect thereto. THE PLEADING OF ANY STATUTE OF
LIMITATIONS AS A DEFENSE TO ANY DEMAND AGAINST THE BORROWER OR THE OBLIGORS IS
HEREBY EXPRESSLY WAIVED. Any acknowledgment, waiver, new promise, payment of
principal or interest or otherwise by any Obligor, with respect to the
Obligations hereunder, shall be deemed to be made as agent of each other Obligor
for the purposes hereof, and shall, if the statute of limitations in favor of
any Obligor against the Lender shall have commenced to run, toll the running of
such statute of limitations, and if such statute of limitations shall have
expired, prevent the operation of such statute.



          This Note is deemed to be a contract under the laws of Delaware
(except for the conflict of law provisions thereof) and shall be governed by,
and construed in accordance with, the laws of such jurisdiction. Wherever
possible each provision of this Note shall be interpreted in such manner as to
be effective and valid under applicable law, but if any provision of this Note
shall be prohibited by or invalid under such law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Note. If any action arising out of this Note is commenced in state or Federal
court located in Delaware, each Party signatory hereto hereby consents to the
jurisdiction of any such court in any such action and to the laying of venue in
Delaware. Any process in such action shall be duly served if mailed by
registered mail, postage prepaid, to the Borrower at its address given herein or
its last known business address, or if otherwise served in accordance with law.
Any other notice or demand hereunder may be made by hand delivery or certified
or registered mail, return receipt requested, to such address, with the same
effect as if delivered in person.



[Signature(s) on next page.]



-3-

--------------------------------------------------------------------------------


 

         IN WITNESS WHEREOF, the undersigned, with full power and authority to
do so, intending that this Note shall constitute an instrument under seal, has
caused these presents to be executed, delivered, and sealed on the day and year
first above written.

WITNESS:

BORROWER:

 

 

/s/ Kristin A. Ferge

Alterra Healthcare Corporation

,
a Delaware Corporation



By: /s/ Mark W. Ohlendorf
Name: Mark W. Ohlendorf
Title: Sr. Vice President



         



         





ALLONGE

 

          To PROMISSORY NOTE of Alterra Healthcare Corporation, a Delaware
corporation, dated December 31, 2001, issued under that certain Settlement
Agreement and Mutual Release, dated as of December 31, 2001, between Alterra
Healthcare Corporation, a Delaware corporation, Manor Care, Inc., a Delaware
corporation, and certain of their respective affiliates, from Manor Care, Inc.

          PAY TO THE ORDER OF _________________________________, c/o The
Margolick Financial Group, 32255 Northwestern Hwy., Suite 290, Farmington Hills
MI 48334, without representation, warranty or recourse.



--------------------------------------------------------------------------------


MANOR CARE, INC.

 

By: /s/ R. Jeffrey Bixler
Name: R. Jeffrey Bixler
Title: Vice President



--------------------------------------------------------------------------------


SCHEDULE OF NOTEHOLDERS

 

NOTEHOLDER



AMOUNT



Arbor Investments Property Trust

524,915.98

Alice Berlin Revocable Trust

174,971.99

Ann Berman-Feld

44,219.01

Jonathon S. Berman

65,810.54

Madeleine H. Berman Property Trust

42,287.36

Mandell L. Berman L. Property Trust

59,784.56

Jerome S. Bookstein Trust

43,743.00

Miles E. Brasch

87,486.00

Harold Brode Revocable Trust

143,225.00

Mark Brode

34,994.40

Seymour Brode Trust

87,486.00

Harry Burnett and Sallie Charles

34,994.40

Delray Investors, LLC

34,994.40

Dorrell Group, LLC

244,960.79

Irwin and Judith Elson JTWROS

174,971.99

GFC Profit Sharing Plan & Trust

87,486.00

Herbert N. Glass Trust

17,497.20

Ed Goldberg Family Trust

384,938.39

Louis Gordon Trust

87,486.00

Stephen Grand Property Trust

87,486.00

Gregory R. and Susan G. Greenfield

34,994.40

Michael Gutt

34,994.40

David Guz Trust

34,994.40

David Handleman

43,743.00

Paul Harris

52,652.66

Stuart Harris

52,113.51

Robert Herdoiza

87,486.00

Mark Hutton Trust

89,704.62

Stephen B. Hutton

17,497.20

Simon S. Indianer Trust

34,994.40

Wayne Jones

87,486.00

Gerald Katz

69,988.80

Klein Properties

52,491.60

Harley Kripke

174,971.99

Howard J. Leshman Revocable Trust

34,994.40

H. Barry Levine Trust

85,673.44

Michael Maddin Revocable Living Trust

87,486.00

New Wellington Investors, LLC

87,486.00

Arthur S. Nusbaum Revocable Trust

34,994.40

Irving Nusbaum Trust

104,983.20

Robert S. Nusbaum Trust

34,994.40

Ronald S. Plaine Trust

15,999.59

Jack Jay Pomeroy Revocable Trust

34,994.40

Keith Pomeroy Revocable Trust

192,469.19

Emanuel Ravet Revocable Trust

87,486.00

Jay Richman Revocable Living Trust

34,994.40

Pamela Rider

34,994.40

Joseph C. and Susan A. Roebuck

104,983.20

Marvin Rubin Trust

31,173.05

Sandra Rubin Trust

31,173.05

Brenda Saperstein

12,380.90

Merton and Beverly Segal JTWROS

69,988.80

Joel H. Shapiro

198,936.03

Robert S. Sher Trust

43,743.00

Irving S. Stahl Revocable Living Trust

34,994.40

Daniel Stewart Trust

87,486.00

Richard P. Sutkin Trust

17,497.20

Terry and Darlene Taylor

34,994.40

Alexander Topelson

26,245.80

Jorge F. Topelson

26,245.80

Robert Vidal Trust

59,259.39

Eliot M. and Ilene Wolf

17,497.20